Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 02/16/2021, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Applicant’s arguments, see page 8-11 of applicant arguments/remarks, filed 02/16/2021, with respect to the previous prior art rejections of claims 1 and 18 have been fully considered and are persuasive.  The previous prior art rejections of claims 1 and 18 have been withdrawn. Please see below for further details.

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art is considered previously cited Rothberg (US 2016/0069975 and Ruhm (US 2015/0084627). Rothberg teaches a method of acquiring further data to improve image quality. However, Rothberg is silent in teaching (d) simultaneously acquiring with the MRI system, data from the plurality of ROIs using the determined scan parameters to control the MRI system to simultaneously acquire magnetic resonance signals 
	Ruhm teaches acquiring simultaneously acquiring with the MRI system, data from the plurality of ROIs using the determined scan parameters to control the MRI system to simultaneously acquire magnetic resonance signals from substantially only the plurality of ROIs. However, Ruhm is also silent in teaching (f) generating a composite image by merging the one or more images reconstructed in step (e) with the image provided in step (a), wherein the image provided in step (a) depicts a full volume and the one or more images reconstructed in step (e) depict one or more reduced volumes-of-interest that are one or more sub- volumes of the full volume such that the composite image depicts the higher image quality within the one or more reduced volumes-of-interest while retaining large volume context from the full volume.
	Therefore, claim 1 is above the prior art. Claims 2-9 and 11-17 are considered allowable for depending on claim 1.

Regarding claim 18, the closest prior art is considered previously cited Rothberg (US 2016/0069975 and Boada (US 2013/0278257). Rothberg teaches a method of acquiring further 
	Boada teaches acquiring diffusion data using a different number or directions [¶0070]. However, the same field of view is used for both amount of directions [See Fig. 13]. Therefore, Boada does not teach (a) providing a plurality of images of a subject acquired with a medical imaging system, wherein each of the plurality of images depicts a same field-of-view, and wherein the plurality of images includes diffusion-weighted magnetic resonance images that were acquired using a first number of different diffusion-encoding directions;  (b) identifying at least one region-of-interest (ROI) in the provided plurality of images for which a higher quality image than the provided image is desired; (c) determining scan parameters that define how to control the MRI system to acquire data from the at least one ROI, wherein the scan parameters include a second number of diffusion-encoding directions that is larger than the first number of diffusion-encoding directions used to acquire the provided plurality of images; (d) acquiring with the MRI system, data from the at least one ROI using the determined scan parameters to control the MRI system to acquire magnetic resonance signals from substantially only the at least one ROI.

	Therefore, claim 18 is above the prior art. Claims 19-20 are considered allowable for depending on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RISHI R PATEL/Primary Examiner, Art Unit 2896